
	
		I
		111th CONGRESS
		1st Session
		H. R. 4378
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Kissell
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Americans with Disabilities Act to require
		  that the same access to transportation and public accommodations be afforded to
		  certified trainers of service animals as is afforded under such Act to
		  individuals with disabilities who use such service animals.
	
	
		1.Access to certified trainers
			 of service animalsTitle V of
			 the Americans with Disabilities Act is amended by adding at the end the
			 following new section:
			
				515.Rights of
				certified trainers of service animals
					(a)Protections
				affordedA licensed or
				certified trainer of a service animal, or a handler of such animal that has
				credentials issued by an accredited school for training service animals, when
				accompanied by such service animal, shall be afforded the same right of access
				to public transportation, public accommodations, and transportation services
				provided by private entities as is afforded under titles II and III of this Act
				to individuals with disabilities who use service animals. It shall be
				discriminatory under this Act to afford such a trainer, when accompanied by a
				service animal, with any service, facility, privilege, advantage, or
				accommodation that is not equal to that afforded to other individuals.
					(b)Definition of
				service animalAs used in
				this section, the term service animal means a guide dog, signal
				dog, or other animal individually trained or being trained to provide
				assistance to an individual with a disability, regardless of whether such
				animal has been licensed or certified by a State or local government.
					(c)Authority To
				revise regulationsThe Secretary of Transportation and the
				Attorney General shall each revise regulations issued under this Act as
				necessary to carry out this
				section.
					.
		
